DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 02/24/2021 have been entered. Claims 1-22 remain pending in the application. The amendments overcome each and every claim objection and rejection set forth in the previous office action filed on 12/08/2020. Amendments to the specification and drawings have been entered and the objections set forth in the previous office action have been overcome.
REASONS FOR ALLOWANCE
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a protection system having a sealing membrane located on a filter body, wherein the sealing membrane comprises a material having an increased compliance relative to a wall of the filter body, in combination with the remaining limitations of the claims. The closest prior art is Macoviak et al. (US 6,361,545) which discloses the limitations of claim 1, but is silent regarding the sealing membrane comprises a material having an increased compliance relative to a wall of the filter body. Furthermore, there is no teaching to suggest modifying the sealing membrane of Macoviak to have increased compliance relative to the filter body wall.  Regarding claim 21, the prior art of record fails to teach or render obvious the sealing membrane being located within the filter body. The closest prior art is Macoviak which fails to disclose the sealing membrane being located within the filter body. Furthermore, it would not have been obvious to modify the device such that the sealing membrane is located within the filter body because such a modification would render the device inoperable for its intended purpose by inhibiting the ability of 142 to form a seal with the vessel wall.  Regarding claim 22, the prior art of record fails to teach or render obvious a first and second sealing membrane, wherein the first sealing membrane is located on an interior diameter of the filter body and the second sealing membrane is located on an exterior of the filter body. The closest prior art is Macoviak which fails to disclose a sealing membrane being located on an interior diameter of the filter body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/B.N.L./Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771